Citation Nr: 0102736	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  97-06 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back condition, 
and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
Bell's palsy, and if so, whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and P.S.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel 


INTRODUCTION

The veteran served on active duty from November 1969 to 
July 1971 and again from March 1975 to November 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which found no new and material 
evidence to reopen the claim for service connection for a 
back condition, Bell's palsy and a right foot condition.  
During the pendency of this appeal, a rating decision of 
October 1998 granted service connection for a Morton's 
neuroma in the right foot and assigned a 10 percent 
disability rating for this disorder.  That is a full grant of 
that issue on appeal and therefore, that issue is no longer 
before the Board and is not reflected on the title page.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In May 1999, a Board hearing was held in No. Little Rock, 
Arkansas, before the undersigned, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West Supp. 2000).  

In September 1999, the Board remanded the instant claim for 
further development.  

The case is now ready for appellate review.  



FINDINGS OF FACT

1.  Service connection for a back condition and Bell's palsy 
were denied by the RO in October 1990 and a timely appeal was 
not filed to either claim.  

2.  Evidence submitted since the October 1990 RO decision 
denying service connection for a back condition and Bell's 
palsy is so significant that it must be considered in order 
to fairly decide the merits of the claim.  

3.  The veteran's low back condition shows no pathological 
process.  

4.  The veteran has residuals of Bell's palsy incurred in 
service.


CONCLUSIONS OF LAW

1.  The October 1990 RO decision denying service connection 
for a back condition and residuals of Bell's palsy is final.  
38 U.S.C.A. § 7105 (West 1991).  

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a back 
condition and residuals of Bell's palsy.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  A back condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 
38 C.F.R. § 3.303 (2000).  

4.  Residuals of Bell's palsy were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 
38 C.F.R. § 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000). Where a veteran 
served 90 days or more during a period of war or after 
December 31, 1946, and Bell's palsy becomes manifest to a 
degree of l0 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West l991 & Supp. 2000); 38 
C.F.R. §§ 3.307, 3.309 (2000).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  

Service connection for a back condition and Bell's palsy was 
denied by the RO in October 1990, on the basis that there was 
no medical documentation that showed treatment for a chronic 
back disability or Bell's palsy related to service.  The 
veteran was notified of the decision by letter dated 
November 1, 1990, and advised of his appeal rights.  He did 
not submit a notice of disagreement within a year of the 
decision.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2000).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2000).

The veteran having been advised of the October 1990 decision 
and of his appeal rights, and no notice of disagreement 
having been filed within a year, the October 1990 rating 
decision is final.

A claim may be reopened and the previous disposition reviewed 
if new and material evidence is presented.  38 U.S.C.A. 
§ 5108 (West 1991).  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

The evidence of record considered by the RO at the time of 
the October 1990 decision may be briefly summarized.  
Available service medical records showed no findings, 
treatment or diagnoses related to a back condition or Bell's 
palsy.  

After service, the veteran underwent VA examination in 
June 1990.  He complained of back pain that he attributed to 
an injury he stated he sustained in service in Germany, when 
he was wearing snow shoes in heavy snow and fell.  He stated 
that he was hospitalized for three weeks, and underwent 
physical therapy (PT) for approximately six months.  He 
related that he continued to have occasional back pain if he 
turned sharply.  This pain occurred approximately three to 
four times per week.  He related that he worked on heavy 
equipment and when he would walk and stir around, his back 
would get better and he would get back on his equipment.  He 
also related that in 1976, he had Bell's palsy involving the 
right side of his face.  He stated that it improved but did 
not completely heal.  He complained of pain around his right 
eye about four times a week.  He stated that his speech was 
still affected and somewhat slurred.  Physical examination of 
the lumbar spine in a standing position revealed no 
limitation of motion.  He was able to heel and toe walk.  He 
was also able to lie on the examining table and arise without 
difficulty.  Straight leg raising was negative on both lower 
extremities.  There was no localized weakness and sensation 
to touch was present and equal on both lower extremities.  
Reflexes of the knees were 2+, bilaterally and Achilles was 
1+, bilaterally.  Physical examination of the eyes showed 
there was a mildly increased opening between the eyelids on 
the right eye as compared to the left.  He closed both 
eyelids well.  There was no obvious drawing of his mouth to 
either side and he was able to whistle.  He smiled well.  X-
ray examination of the lumbosacral spine showed the vertebral 
bodies and intervertebral disc spaces were normal.  The 
pedicles were intact.  There was no evidence of spondylolysis 
or spondylolisthesis.  The x-ray impression was normal 
lumbosacral spine series.  The pertinent diagnoses were 
recurring low back pain, secondary to strain of the back and 
residuals, Bell's palsy.  

In August 1990, the veteran was contacted by letter from the 
RO indicating, in pertinent part, that VA had not received 
all of his service medical records.  They asked him to 
provide any copies of those records within 60 days of the 
letter if he had them.  

In November 1990, the National Personnel Records Center 
(NPRC) informed VA that medical records were furnished to the 
No. Little Rock, Arkansas, RO on June 26, 1990.  There were 
no additional medical records on file.  A search of medical 
records for Ft. Hood, Texas, and Ft. Leonard Wood, Missouri, 
also proved negative.  

When the RO denied entitlement to service connection for a 
back condition and Bell's palsy in October 1990, there was no  
evidence of treatment for a back condition or Bell's palsy in 
service.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence submitted in support of reopening the veteran's 
claims includes September 1995 Haley Chiropractor reports; RO 
hearing testimony of August 1998; VA outpatient treatment 
records from April 1994 to February 2000, service medical 
records not previously associated with the claims folder that 
were submitted to the RO by the veteran in July 1998; 
September 1998 VA neurology and orthopedic examination 
reports; and May 1999 travel Board hearing testimony. 

September 1995 chiropractor records from Haley Chiropractic 
Life Center were obtained and associated with the claims 
folder.  These records showed the veteran complained of neck, 
mid back and low back aches.  He also related that in 1992, 
he was rear-ended in an automobile accident and his head went 
into the dashboard.  There was evidence of muscle spasm in 
his cervical spine and restricted range of motion in the 
cervical, thoracic, and lumbar spine.  There was no mention 
of any back condition related to service.  This evidence is 
not new and material.  This evidence does not bear directly 
or substantially upon the specific matter under consideration 
which is whether the veteran sustained a chronic back 
disability as a result of an injury in service.  Therefore, 
this evidence is not considered new and material.  

The other evidence submitted in support of these claims is 
new and material.  This evidence includes testimony of the 
veteran during a RO hearing and travel Board hearing.  The 
veteran's testimony during both of these hearings indicated, 
in pertinent part, that he sustained injury to his back in 
service when he fell in heavy snow in Italy.  He also 
testified that he had Bell's palsy in service which later 
improved, but never completely healed.  Additional new and 
material evidence included VA outpatient treatment records 
that showed treatment for the veteran's back and a history of 
Bell's palsy in service.  In December 1996, the veteran was 
seen and treated for lower back pain.  In January 1998, a VA 
examiner noted that the veteran gave a history of Bell's 
palsy and that he was experiencing more episodes on the right 
side of his face where it would draw up, he had spasms, and 
he exhibited pain.  A neurology consultation was made.  He 
underwent a VA neurology consultation in March 1998, and most 
significantly, he underwent a thorough neurology examination 
by VA in April 1998.  This VA examination showed mild 
residuals of right facial weakness resulting from Bell's 
palsy in the mid-1970s.  As for the veteran's claim for 
Bell's palsy, this evidence is new and material as it is 
significant and bears directly on the issue at hand.  It 
indicates that the veteran has residual weakness the examiner 
attributes to Bell's palsy while in service.  Therefore, this 
significant medical evidence is sufficient to reopen the 
claim for service connection for Bell's palsy.  

Finally, the veteran submitted service medical records not 
previously associated with the claims folder or reviewed by 
VA.  These records show, in pertinent part, medical evidence 
of the veteran's injury and treatment in service for a back 
injury which occurred in the snow in Italy.  This evidence 
clearly meets the test of being new and material evidence 
sufficient to reopen the claim for service connection for a 
back condition.  It bears directly and substantially on the 
issue of service connection for a back disability.  It shows 
that the veteran was treated in service for back complaints, 
something none of the evidence before previously showed.  
This evidence is so significant that it must be considered to 
fairly decide the claim, therefore, it is new and material 
and is sufficient to reopen the veteran's claim for service 
connection for a back disability.  

Duty to Assist

These claims arise from the veteran's reopened claims for 
entitlement to service connection for a back condition and 
Bell's palsy.  There is no issue as to substantial 
completeness of the application.  

The Secretary is required to obtain service medical records 
and other relevant service records, VA treatment records, VA 
medical examinations and opinions and any other relevant 
records held by any Federal department or agency.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be codified at 
38 U.S.C. § 5103A(c) and (d)).  In this regard, searches by 
NPRC for service medical records possibly located at Ft. 
Hood, Ft. Leonard Wood, and service medical records in 
general, were to no avail.  Additionally, pursuant to the 
Board's September 1999 remand, efforts were made to obtain 
service medical records from Fort Sill, Oklahoma; Berlin, 
Germany; and Fort Hood, Texas, again.  The Department of the 
Army, the U.S. Army Reserve Personnel Command, and Ft. Meade, 
Maryland, also were contacted.  All of these contacts 
informed the RO that there were none of the veteran's  
service medical records at their locations.  However, the 
veteran did obtain and submit additional service medical 
records which were not previously before VA and were helpful 
in the reopening of his claim for service connection for a 
back condition.  The RO has satisfied its duty to assist 
through obtaining available treatment records relating to the 
veteran's military service.  

During the veteran's travel Board hearing in May 1999, he 
testified that he had to take DOT physicals for his 
employment as a truck driver.  Additionally, P.S., a witness 
at the veteran's hearing, testified that she remembered that 
the veteran was treated by a chiropractor for his back 
condition.  The record was held open for 60 days in an effort 
for the veteran to provide the Board with copies of his DOT 
physical reports.  This did not occur.  However, copies of 
the veteran's treatment by a chiropractor was obtained, 
associated with the claims folder, and reviewed in connection 
with this claim.  Therefore, the RO satisfied its duty with 
respect to requesting private treatment records.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be codified at 
38 U.S.C. § 5103A).  

Finally, the veteran has been accorded appropriate VA 
examinations, most recently in September 1998.  His available 
VA treatment records have also been associated with the 
claims folder.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 (2000) 
(to be codified at 38 U.S.C. § 5103A(c)(2)(d).  

There is no indication of additional potentially relevant and 
available treatment records that the RO has not requested, 
and there is sufficient evidence to proceed with appellate 
review.  

Back condition

As previously indicated, service medical records showed that 
the veteran suffered a contusion of his lower back in 
February 1988, when he fell while on winter training in 
Italy.  He had good range of motion in all extremities and 
paraspinal muscles had severe spasms.  He was hospitalized, 
treated conservatively, and placed on medication for pain.  
His recovery was slow, but progressive.  He was able to be 
discharged to his unit and return to Berlin.  

After service,  the veteran underwent a VA examination in 
June 1990.  Examination revealed no limitation of motion, the 
ability to heel and toe walk, and the ability to lay down and 
arise from the examination table without difficulty.  X-rays 
showed a normal lumbosacral series.  He was diagnosed with 
recurring back pain, secondary to strain of the back.  

A 1995 chiropractor report shows the veteran reported a 
history of involvement in an automobile accident in 1992, 
when he was rear-ended.  He had neck, thoracic, and low back 
complaints.  There was no indication that he was seen on more 
than this one occasion by the chiropractor.  

VA examination of December 1996 showed the veteran was seen 
complaining of low back pain.  The examiner indicated that 
the veteran may have needed exercises and medication.  

In April 1997, the veteran testified before a hearing officer 
at the RO.  He related hurting his back on maneuvers; that 
his back still bothered him; that he ws given pain medication 
by VA; and that he sustained no other injuries to his back.  

In September 1998, the veteran underwent a VA orthopedic 
examination.  It was noted that the veteran was a truck 
driver and that any form of bending caused a grabbing pain in 
his lower back.  X-rays of the lumbosacral spine showed some 
slight increase in the lumbar lordosis but no pathological 
process was noted.  The pertinent diagnostic impression was 
chronic postural lumbosacral strain and intermittent nerve 
root irritation, L5-S1, right, without radiculopathy.  

The veteran also testified at a travel Board hearing in 
May 1999.  He specifically related that although he continued 
to have back problems after service, he did not go to the 
doctor or the hospital, but self medicated with ice packs, 
heat, and massages.  He also noted that he had never had an 
x-ray of his back until he filed his initial claim. 

After thoroughly reviewing the entire evidence of record, the 
medical evidence does not show that the veteran has a chronic 
back disability attributable to service.  Although the 
veteran did sustain an injury to his back in service, there 
is no medical evidence of record which shows that the injury 
resulted in a back disability.  Of import is the VA medical 
examination performed in close proximity to service, which 
showed no evidence of a disability upon examination or x-
rays.  Specifically, the x-rays were normal.  Eight years 
later, the veteran's back complaints still show no 
pathological process and exhibit no more than a postural 
strain.  None of the evidence of record shows a diagnosed 
back disability attributable to service.  Since there is no 
diagnosed disability in service, or thereafter, service 
connection for a low back condition is not warranted.  

Bell's palsy

As to the veteran's claim of service connection for Bell's 
palsy, service medical records of record are completely 
devoid of findings, treatment, or diagnoses of Bell's palsy.  

After service, the veteran's June 1990 VA examination 
indicated a diagnosis of residuals of Bell's palsy.  This was 
reflected in findings of a mildly increased opening between 
the eyelids on the right eye as compared to the left.  

The veteran's VA outpatient treatment records in January 1998 
showed a history of Bell's palsy.  He complained of 
experiencing additional episodes on the right side of his 
face which were productive of spasms, pain, and "drawing 
up."  He was seen in March 1998, and the examiner indicated 
that the veteran's history was worrisome and that he needed 
to undergo a complete neurological work-up.  That complete 
neurological work-up occurred in September 1998.  The 
examiner indicated that the strength in the veteran's face 
was 90 percent of normal.  The pertinent diagnostic 
impression was mild residual right facial weakness resulting 
from Bell's palsy in the mid-1970s.  

The veteran also testified in May 1999 regarding his symptoms 
related to Bell's palsy.  He indicated that Bell's palsy 
began in service, sometimes interfered with his work, caused 
him pain and headaches, sometimes affected his speech, and 
sometimes "comes and goes."

The veteran's limited service medical records do not show he 
was diagnosed with Bell's palsy in service.  He did have a 
diagnosis of residuals of Bell's palsy in June 1990, within 
one year of his service discharge.  Bell's palsy, a 
neurological disease, may be presumptively service connected 
pursuant to 38 C.F.R. § 3.309 if manifest to a degree of l0 
percent within 1 year from date of termination of active 
military service.  

Diagnostic Code (DC) 5325, muscle injury, facial muscles, 
provides that functional impairment is to be rated as seventh 
(cranial) nerve neuropathy under DC 8207; as disfiguring 
scar, under DC 7800; or at a minimum, if interfering to any 
extent with mastication, 10 percent.  Under DC 8207, 
incomplete, moderate paralysis warrants a 10 percent 
evaluation, and it is dependent upon relative loss of 
innervation of the facial muscles.  

The only medical evidence related to Bell's palsy within one 
year of the veteran's service discharge is his initial VA 
examination after service in June 1990.  That examination 
showed no evidence of disfiguring scar related to Bell's 
palsy, nor was any interference with mastication noted.  He 
had no drawing of the mouth to either side, and he was able 
to smile and whistle.  A mildly increased opening between the 
eyelids on the right eye was the only evidence of disability 
noted objectively, although pain and affected speech were 
complaints rendered by the veteran.  This does not amount to 
evidence of a moderate, incomplete paralysis of the seventh 
cranial nerve and thus does not amount to a 10 percent 
manifestation of disability within a year of service.

On VA examination in 1998, the veteran's facial weakness 
attributed to Bell's palsy was still only characterized as 
mild, and he had no interference with mastication.  His pain 
was related to TMJ, and not to Bell's palsy.  His subjective 
loss of sensation was nonanatomical and nonphysiological.  
However, the examiner noted the veteran's history of sudden 
onset of right-sided facial weakness in service, and this is 
something the veteran is competent to describe.  The examiner 
related the present mild residual right facial weakness to 
Bell's palsy in service, relating the sudden onset of right-
sided facial weakness in service to Bell's palsy.  While the 
evidence is certainly not without a doubt as to in-service 
incurrence of Bell's palsy, the Board resolves any doubt in 
favor of the veteran.  In so doing, the Board finds that 
service connection is warranted for residuals of Bell's 
palsy.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a back condition is reopened.  

Service connection for a back condition is denied.  

New and material evidence having been submitted, the claim 
for service connection for residuals of Bell's palsy is 
reopened.  

Service connection for residuals of Bell's palsy is granted.  



		
	J. SHERMAN ROBERTS 
	Member, Board of Veterans' Appeals

 

